This appeal is from an order vacating and setting aside a sale under execution of 3,933 shares of stock of the Airway Laundry, Ltd., a corporation, property of the judgment debtor. The order appealed from was made after hearing upon an order to show cause why the sale in question should not be vacated.
[1] Inasmuch as the material facts here involved, as well as the legal questions raised, are similar to those considered and decided in the case of Haish v. Hall, 90 Cal.App. 547
[265 P. 1030], in which case a hearing was denied by the Supreme Court, it would seem to serve no useful purpose in this case to reiterate the views and conclusions there expressed upon the same questions.
In the interests of economy of time and space we feel that reference to the opinion in that case will meet the needs of our decision in this case.
Judgment affirmed.
Stephens, P.J., and Craig, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 10, 1934. *Page 770